Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 1 of 10 PAGEID #: 659



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


Oneida Consumer, LLC, et al.,
                                                              Case No: 2:20-cv-2043
                Plaintiffs,
                                                              Judge Graham
        v.

Elyse Fox,

                Defendant.
                                          Opinion and Order

        This matter is before the court on plaintiff Oneida Consumer LLC’s motion for a preliminary
injunction. Oneida seeks a preliminary injunction to prevent defendant Elyse Fox from selling
products bearing the ONEIDA trademark. Because the current record before the court demonstrates
that Ms. Fox lawfully acquired the products and is attempting to resell them on terms to which Oneida
previously agreed, plaintiff’s motion is denied.

I.      Background
        Plaintiff Oneida is the owner of the ONEIDA trademark, which is associated with flatware
and dinnerware. Oneida currently markets and sells its products through a network of authorized
retailers, partners, dealers and resellers, as well as through Oneida’s own website and third-party
websites like Amazon. Eichhorn Decl. ¶ 3.
        Oneida has not always handled its own marketing, distribution and selling of products. In
2009, Oneida entered into a Master License Agreement (MLA) with Robinson Home Products, Inc.,
whereby Robinson was granted the exclusive right and license to design, manufacture, market,
distribute and sell ONEIDA-branded flatware and dinnerware products in the United States. See
MLA (Doc. 22-2) § 2.1. Robinson paid royalties to Oneida on the products it sold. Oneida terminated
the MLA and its relationship with Robinson in 2018.
        Defendant Ms. Fox owns and operates Finest Flatware, doing business out of North Carolina.
Fox Aff. ¶ 5. Ms. Fox began operating Finest Flatware in 2001 and first purchased and resold
ONEIDA flatware in 2002. Id. ¶¶ 5-6. Her primary sales channels are through her own website,
Amazon and eBay. Id. ¶ 21.

                                                   1
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 2 of 10 PAGEID #: 660



       From 2005 to 2009, Ms. Fox purchased ONEIDA flatware directly from Oneida and, with
Oneida’s knowledge and approval, resold it on Amazon and eBay. Id. ¶ 13. After Robinson took
over the ONEIDA brand in the United States, Ms. Fox began purchasing flatware from Robinson.
She maintained what she considered to be a “very strong” business relationship with Robinson’s sales
manager Laurie Montalbano from 2009 to 2018. Id. ¶ 19. Ms. Fox purchased millions of dollars’
worth of ONEIDA flatware from Robinson and resold it online. She did so with Robinson’s full
approval and support. Id. ¶ 21; Montalbano Aff. ¶¶ 9, 15.
       The relationship between Ms. Fox and Robinson grew to the point that Robinson
manufactured large, custom orders of flatware for Ms. Fox. Fox Aff. ¶ 20; Montalbano Aff. ¶ 8.
Robinson approved of the packaging and configurations by which Ms. Fox would resell ONEIDA
products to her customers. Fox Aff. ¶¶ 48-51; Montalbano Aff. ¶¶ 23-26.
       Robinson appointed Ms. Fox in 2016 as the “brand manager” of ONEIDA flatware on
Amazon. Fox Aff. ¶ 22; Montalbano Aff. ¶¶ 12. Being “brand manager” gave Ms. Fox authority over
all ONEIDA product listings on Amazon, including control over the product details and descriptions.
Fox Aff. ¶ 22; Montalbano Aff. ¶ 12. Robinson knew and approved of Ms. Fox using the ONEIDA
mark and the phrase “by Oneida” in connection with the product listings that Ms. Fox placed online.
Montalbano Aff. ¶ 21-23.
       The ONEIDA flatware which Ms. Fox purchased from Robinson carried a limited lifetime
warranty. Fox Aff. ¶ 29; Doc. 22-6. Robinson authorized Ms. Fox to pass the warranty on to her
customers. Fox Aff. ¶ 31; Montalbano Aff. ¶ 16. According to Ms. Montalbano, Robinson “had full
knowledge of and approved” of Ms. Fox reselling ONEIDA flatware with the warranty being included
in the sale transaction to Ms. Fox’s customers. Montalbano Aff. ¶ 16. Ms. Montalbano reviewed and
approved of the product listing details and descriptions, including the warranty language, which Ms.
Fox posted for the flatware items she marketed and sold online. Id. ¶ 19; Fox. Aff. ¶ 35. Robinson
agreed that it would honor the warranties on products resold by Ms. Fox, and it did in fact handle all
warranty claims made by her customers. Montalbano Aff. ¶¶ 16-17.
       In July 2018, about the time Oneida terminated the MLA, Ms. Fox was introduced to Oneida’s
Director of Sales and Marketing, Stacie Wyrick. Fox. Aff. ¶ 58. Ms. Fox provided Ms. Wyrick and
Oneida’s e-Commerce Manager, Morgan Saunders, with details concerning her business and expressed
her interest in continuing to purchase ONEIDA flatware for resale. Ms. Fox explained that her
business model involved reselling products online and sometimes repackaging the flatware to better



                                                  2
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 3 of 10 PAGEID #: 661



suit the needs of her customers. Id. ¶ 61. Ms. Wyrick and Ms. Saunders were impressed by Ms. Fox’s
business operations and expressed enthusiasm for Oneida to do business with her. Id. ¶ 63.
       In October 2018, Oneida sent Ms. Fox a letter designating her as an “authorized distributor”
of flatware. Id. ¶ 64. The letter was followed by receipt of an Authorized Dealer Policy (ADP) in
December 2018. Ms. Fox found the ADP to be inconsistent with the understanding she had reached
with Ms. Wyrick and Ms. Saunders, including their assurance that she could sell products on Amazon
and eBay and could sell custom product configurations. Id. ¶¶ 66-67. Ms. Fox did not sign or execute
the ADP. 1 Rather, she called and emailed Ms. Saunders and Ms. Wyrick and voiced her objections to
the ADP. Ms. Saunders, with Ms. Wyrick’s knowledge, specifically authorized Ms. Fox to continue
to sell flatware on Amazon and eBay and to continue to sell custom configurations. Id. ¶ 68. Oneida
also agreed to cover any warranty claims made by Ms. Fox’s customers, and directed her to send her
customers to Oneida for warranty claims. Id. ¶¶ 69, 76.
       From December 2018 to September 2019, Ms. Fox purchased flatware from Oneida and
continued to conduct her business as she had when she purchased products from Robinson. That is,
she resold ONEIDA flatware online, sometimes in custom configurations, and passed the warranty
to her customers. Id. ¶ 69.
       In October 2019, Ms. Fox was informed by Jami Decker, Oneida’s new Director of Sales and
Marketing, that Ms. Wyrick and Ms. Saunders were no longer employed by Oneida. Fox Aff. ¶ 70.
Ms. Fox told Ms. Decker that she would no longer be purchasing products from Oneida and instead
would concentrate on selling her existing inventory. Id. Shortly thereafter, Oneida notified Ms. Fox
that it would enforce the ADP, which in Oneida’s view meant that Ms. Fox could not sell her inventory
on Amazon or eBay. Id. ¶ 71.
       The parties briefly explored the possibility of Oneida purchasing Ms. Fox’s inventory. Those
efforts were unsuccessful. Id. ¶¶ 72-73.
       By letter of January 20, 2020, Oneida notified Ms. Fox that it was terminating her rights under
the ADP effective March 31, 2020. Doc. 11-4. The letter explained that “there have been significant
changes in leadership at The Oneida Group creating strategic shifts that have led us to reconsider our
need and support of third-party resellers.” Id. “As of April 1, 2020, The Oneida Group will strictly




1
  Plaintiff does not contest that Ms. Fox did not sign the ADP. Plaintiff asserts that Ms. Fox “was
expected to comply” with it. Eichhorn Decl. ¶ 12.
                                                  3
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 4 of 10 PAGEID #: 662



enforce the Policy and all resellers including Finest Flatware will no longer be authorized or licensed
to use ONEIDA’s trademarks or copyrights.” Id.
       On March 10, 2020, Oneida sent Ms. Fox another letter reminding her that their relationship
would be terminated on March 31. Doc. 11-5.
       In response to Oneida’s letters, Ms. Fox removed the phrase “Authorized Oneida Retailer”
from her online sales channels. 2 Fox. Aff. ¶¶ 81-82. She continued to offer ONEIDA flatware from
her inventory for sale on Amazon, eBay and her business website. Id. ¶ 79. Her listings stated that
the products were backed by a limited lifetime warranty. Docs. 11-6, 11-7, 11-9.
       On April 16, 2020, legal counsel for Oneida sent Ms. Fox a letter demanding that she cease
selling ONEIDA flatware. Doc. 11-12. The letter reasoned that Ms. Fox could not sell flatware
because she was no longer an authorized reseller.
       Oneida filed this suit on April 22, seeking declaratory judgment and injunctive relief, as well
as monetary damages. Oneida asserts that Ms. Fox has violated the Lanham Act, 15 U.S.C. § 1114(1),
by using the ONEIDA mark without permission in connection with the sale of flatware. The
complaint also asserts a claim for false designation of origin and false advertising under the Lanham
Act, 15 U.S.C. § 1125(a), on the theory that Ms. Fox has improperly held herself out as an “Authorized
Oneida Retailer” and represented in her Amazon product listings that her products are “by Oneida.”
The complaint further asserts a trademark dilution claim, 15 U.S.C. § 1125(c), alleging that Ms. Fox
has tarnished the ONEIDA brand by purporting to sell flatware with the manufacturer’s warranty
when in fact the products are not covered by a warranty. Finally, the complaint brings related claims
under state law, including the Ohio Deceptive Trade Practices Act, O.R.C. § 4165.01, et seq.
       On June 3, Oneida filed a motion for preliminary injunction, seeking to enjoin Ms. Fox from
reselling ONEIDA products from her inventory.
       The motion for preliminary injunction is fully briefed and the court conducted conferences
and hearings by telephone on June 10, and July 8, 15, 24 and 31, 2020 in which counsel had an
opportunity to supplement and clarify their legal and factual positions.

II.    Legal Standard
       Preliminary injunctions are available under Rule 65(a) of the Federal Rules of Civil Procedure.
They are extraordinary remedies which are governed by the following considerations: “(1) whether


2
 Ms. Fox acknowledges that she neglected to remove the “Authorized Oneida Retailer” phrase from
her Facebook page until April 16, 2020.
                                                    4
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 5 of 10 PAGEID #: 663



the movant has a strong likelihood of success on the merits, (2) whether the movant would suffer
irreparable injury absent a stay, (3) whether granting the stay would cause substantial harm to others,
and (4) whether the public interest would be served by granting the stay.” Ohio Republican Party v.
Brunner, 543 F.3d 357, 361 (6th Cir. 2008); see also Winter v. Natural Resources Defense Council,
Inc., 555 U.S. 7, 20 (2008).
        “The party seeking the preliminary injunction bears the burden of justifying such relief,”
including showing likelihood of success and irreparable harm. McNeilly v. Land, 684 F.3d 611, 615
(6th Cir. 2012). “Although no one factor is controlling, a finding that there is simply no likelihood of
success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625
(6th Cir. 2000); accord Jolivette v. Husted, 694 F.3d 760, 765 (6th Cir. 2012). The movant must
further show that “irreparable injury is likely in the absence of an injunction.” Winter, 555 U.S. at 22
(emphasis in original). A mere possibility of injury is not enough. Id.

III.    Discussion
        A.      Likelihood of Success on the Merits
        The parties agree that the fate of plaintiff’s motion for a preliminary injunction rests with the
likelihood of success of its trademark claims. And the parties further agree that the merits of those
claims boil down to whether Ms. Fox has the authority to resell the ONEIDA-branded flatware in
her inventory. That is, the parties do not dispute many of the essential elements of plaintiff’s claims
– they agree that the ONEIDA mark is valid and protectible, that plaintiff owns the mark and that
Ms. Fox is using the mark in connection with the sale of flatware (thus creating a likelihood of
confusion among consumers unless she has authorization to use the mark). See Coach, Inc. v.
Goodfellow, 717 F.3d 498, 502 (6th Cir. 2013) (elements of a trademark infringement claim); Audi
AG v. D’Amato, 469 F.3d 534, 542, 547 (6th Cir. 2006) (false designation of origin and dilution).
        Turning then to Ms. Fox’s right to resell the flatware, the court must make an initial statement
regarding the source and authenticity of the goods in Ms. Fox’s inventory. Plaintiff, in its filings and
in comments made by its legal counsel during certain telephone conferences, has expressed concerns
about the source and authenticity of Ms. Fox’s products. See, e.g. Doc. 31 p. 11-13. The court has
directed the parties to engage in discovery and plaintiff will be given a fair opportunity to test these
matters before a final resolution on the merits is made. But plaintiff has also stated its position that,
putting aside those factual concerns, the legal issues raised in the motion for a preliminary injunction
are ripe for the court’s determination. See id. p. 13. Thus, for purposes of the present motion for a


                                                   5
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 6 of 10 PAGEID #: 664



preliminary injunction, Ms. Fox’s affidavit is uncontested. Ms. Fox states that she purchased the
products in her existing inventory from Oneida and Robinson, which was Oneida’s exclusive licensee
from 2009 to 2018, and that she has never purchased counterfeit goods. Fox. Aff. ¶¶ 13, 18-19, 52-
53, 57, 59, 69. Defendant therefore has established at this stage that she lawfully acquired the products
in her inventory and that those products are genuine ONEIDA flatware. 3
                1.      Authorization to Use the Mark
        Even conceding for the limited purpose of the present motion that Ms. Fox lawfully acquired
genuine ONEIDA flatware, plaintiff argues that the case comes down to this point: once Oneida
terminated the ADP, Ms. Fox no longer had a right to resell the products in her inventory. Oneida
believes that it, as the trademark owner, has the right to control the products which Ms. Fox has in
her possession. In Oneida’s view, Ms. Fox has three lawful choices: (1) sell her inventory to Oneida,
(2) agree to become an authorized dealer and sell the product on terms set by Oneida, or (3) keep, but
not sell, the items her inventory. See Doc. 25 p. 1.
        The parties devote a great deal of attention, and understandably so, on the first sale doctrine,
which is a defense to claims of infringement. Generally speaking, the first purchaser of a trademarked
good may resell it, regardless of whether the trademark owner consents. See Brilliance Audio, Inc. v.
Haights Cross Communications, Inc., 474 F.3d 365, 369 (6th Cir. 2007). Ms. Fox argues that the first
sale doctrine gives her the authority to resell the products in her inventory even if Oneida has
terminated the ADP. Oneida responds that the doctrine does not apply because Oneida believes the
warranty ended with Ms. Fox, making the products she is trying to sell materially different from the
ones she purchased. See id. at 370.
        The first sale doctrine will be discussed later, but the court finds that plaintiff is unlikely to
succeed on the merits for a more fundamental reason. An essential element of plaintiff’s claims is that
defendant used the mark without authorization. See 15 U.S.C. § 1114(1) (making it a violation to use
a mark “without the consent of the registrant”); Coach, 717 F.3d at 502. The affidavits of Ms. Fox
and Ms. Montalbano set forth in detail that Ms. Fox received the consent of Oneida and Robinson to:
sell ONEIDA flatware online, including on Amazon and eBay; use the ONEIDA name, including the
phrase “by Oneida,” in her product listings; offer custom product configurations; and pass the
warranty on to her customers. Fox Aff. ¶¶ 18-22, 27-41, 48-51, 67-69; Montalbano Aff. ¶¶ 6-17, 19-



3
  Early indications from discovery are that Ms. Fox’s inventory contains at least 1,700 “different types
of product,” representing over 400 patterns of flatware. Doc. 31 p. 11.
                                                    6
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 7 of 10 PAGEID #: 665



26. In attempting to sell her existing inventory, Ms. Fox is merely exercising her rights according to
the permission granted by Oneida and Robinson at the time she purchased the products from them.
        Plaintiff has not rebutted defendant’s affidavits, and though plaintiff discounts the affidavits
as self-serving, “[a]ffidavits by their very nature tend to be self-serving.” Lannello v. Am. Gen. Life
Ins. Co., 298 F.Supp.3d 1133, 1138 (M.D. Tenn. 2018); see also Barahona–Cardona v. Holder, 417
Fed. App’x 397, 399, n.1 (5th Cir. 2011) (“[I]ndeed, it would be odd for a party to submit an affidavit
that was not self-serving in the sense that it provides support for [their] claim.”). The affidavits of
Ms. Fox and Ms. Montalbano are not conclusory, vague, contradictory or a sham. See France v. Lucas,
836 F.3d 612, 622 (6th Cir. 2016); Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 907-08 (6th Cir.
2006); Brainard v. Am. Skandia Life Assur. Corp., 432 F.3d 655, 664 (6th Cir. 2005) (discussing
instances in which a court may disregard an affidavit). Rather, the affidavits specify exactly from
whom – Ms. Montalbano at Robinson and Ms. Wyrick and Ms. Saunders at Oneida – Ms. Fox received
approval to resell ONEIDA flatware and what the terms of the consent were – to resell online, use
the ONEIDA name, offer custom product configurations and pass on the warranty. Plaintiff will
have an opportunity to challenge defendant’s factual assertions, but the affidavits stand undisputed
for purposes of the motion for a preliminary injunction.
        Plaintiff next argues that Robinson lacked the authority to give Ms. Fox permission to resell
the products on the terms she says it did. Plaintiff argues that Robinson was not Oneida’s agent but
only its licensee. See MLA § 9.15 (providing that the MLA did not create a principal/agent
relationship). Plaintiff notes that the existence of a trademark licensing agreement alone does not
create an agency relationship. See Oberlin v. Marlin Am. Corp., 596 F.2d 1322, 1327 (7th Cir. 1979).
        Plaintiff is correct that Robinson was a licensee but overlooks the evidence of the consent
given by Oneida’s own agents, Ms. Wyrick and Ms. Saunders. Having full knowledge of the nature of
Ms. Fox’s business and the relationship she had with Robinson, Ms. Wyrick and Ms. Saunders
approved of Ms. Fox continuing to conduct her business in the same manner and on the same terms
as she had with Robinson. That is, even if Robinson exceeded its authority under the MLA in granting
privileges to Ms. Fox, Oneida expressly approved of Ms. Fox reselling ONEIDA flatware online, with
custom configurations and passing the warranty on to her customers. Fox. Aff. ¶¶ 67-69. Oneida did
so after Ms. Fox disclosed the relevant details of her business operations to Oneida in a series of
conferences and exchanges from July to September 2018 with Ms. Wyrick and Ms. Saunders. Fox.
Aff. ¶¶ 58-62.



                                                   7
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 8 of 10 PAGEID #: 666



        Oneida argues that by terminating its relationship with Ms. Fox it can retroactively withdraw
the consent which she had received to resell the product. However, Oneida has not sufficiently
supported its position at this time. Oneida has not, for instance, put forth evidence that upon
termination of their relationship Ms. Fox was obligated to tender any unsold inventory to Oneida or
give Oneida the right of first refusal. Though the ADP provided that a dealer was to cease selling
ONEIDA products upon termination of the ADP, see ADP (Doc. 11-3) § 7, Ms. Fox has submitted
evidence that she never agreed to the ADP and that Ms. Wyrick and Ms. Saunders exempted her from
it.
        The court thus finds that plaintiff has not demonstrated a strong likelihood of success on the
merits of its trademark claims.
                2.       First Sale Doctrine
        Ms. Fox asserts the first sale doctrine as a defense, contending that even if she did not receive
plaintiff’s consent to resell the flatware, she has the right as first purchaser to resell it. See Brilliance
Audio, 474 F.3d at 369. The first sale doctrine, also called the first sale exhaustion rule, “recognizes
that the right of a producer to control distribution of its trademarked product does not extend beyond
the first sale of the product.” Bel Canto Design, Ltd. v. MSS Hifi, Inc., 837 F.Supp.2d 208, 222
(S.D.N.Y. 2011) (internal quotation marks and citations omitted). “The rationale for the rule is that
trademark law is designed to prevent sellers from confusing or deceiving consumers about the origin
or make of a product, which confusion ordinarily does not exist when a genuine article bearing a true
mark is sold.” Brilliance Audio, 474 F.3d at 369 (internal quotation marks omitted).
        Plaintiff objects to the application of the first sale doctrine for two reasons. For one, plaintiff
argues that the doctrine is not available to a licensee. Plaintiff believes that Ms. Fox was a licensee
under the ADP and that her rights were defined by the ADP.
        The general legal principle cited by plaintiff is correct. Because the doctrine is premised on
the first sale being authorized by the trademark owner, see Microban Prod. Co. v. API Indus., Inc.,
No. 14 CIV. 41 KPF, 2014 WL 1856471, at **9-10 (S.D.N.Y. May 8, 2014), courts have held that the
doctrine does not apply “to prior licensees after the termination of the licensing agreement.” Starin
Mktg., Inc. v. Swift Distribution, Inc., No. 2:16-CV-67, 2018 WL 6659620, at *4 (N.D. Ind. Oct. 31,
2018). The licensee acquires the goods subject to the terms of the license, and if the license prohibits
a post-expiration selling of inventory by the licensee, then it cannot be said that the first sale was
authorized by the trademark owner. See Bill Blass, Ltd. v. SAZ Corp., 751 F.2d 152, 155 (3d Cir.
1984); Starin, 2018 WL 6659620, at *4.

                                                     8
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 9 of 10 PAGEID #: 667



        Though correct on the legal principle, plaintiff falls short on the facts at this early stage.
Plaintiff relies on the ADP, sent to Ms. Fox in December 2018, as establishing the terms of the
relationship between Oneida and Ms. Fox. Eichhorn Decl. ¶ 12. However, the ADP was not in effect
when Ms. Fox purchased a large volume of goods from Robinson from 2009 to 2018. Robinson, as
Oneida’s exclusive licensee in the United States, was authorized to make the first sale to Ms. Fox.
Moreover, Ms. Fox has demonstrated that she never agreed to the ADP. Upon receipt of the ADP
she “immediately” contacted Ms. Wyrick and Ms. Saunders and reached a separate understanding with
Oneida. Fox Aff. ¶¶ 67-68. Plaintiff has not established that Ms. Fox’s right to liquidate her inventory
was circumscribed under the terms of the arrangement she reached with Ms. Wyrick and Ms. Saunders.
The court thus finds that plaintiff has not established a likelihood of success in proving that the ADP
should preclude application of the first sale doctrine.
        Plaintiff’s second objection is that the first sale doctrine does not apply when the first
purchaser attempts to sell the product in a materially different form. Plaintiff contends that selling a
product without the warranty is a material difference. According to Oneida’s Chief Operating Officer,
Mark Eichhorn, Oneida’s lifetime warranty to the original purchaser is “an essential feature of its
products and its brand.” Eichhorn Decl. ¶ 9. Defendant appears to agree on the importance of the
warranty to the ONEIDA brand, as she would not have resold the product without the warranty
passing to her customers. Fox. Aff. ¶ 33.
        Again plaintiff’s legal proposition is a sound one. The first sale doctrine does not apply “when
an alleged infringer sells trademarked goods that are materially different than those sold by the
trademark owner.” Brilliance Audio, 474 F.3d at 370 (internal quotation marks and alterations
omitted). This is so because a “material difference in a product is likely to cause consumer confusion
and could dilute the value of the trademark.” Id. A missing or inferior warranty term may constitute
a material difference that would defeat the first sale defense. See, e.g., Beltronics USA, Inc. v. Midwest
Inventory Distrib., LLC, 562 F.3d 1067, 1073 (10th Cir. 2009); ABG Prime Grp., Inc. v. Innovative
Salon Prod., Inc., No. 17-12280, 2018 WL 2937327, at *4 (E.D. Mich. June 12, 2018); RFA Brands,
LLC v. Beauvais, No. 13-14615, 2014 WL 7780975, at *9 (E.D. Mich. Dec. 23, 2014), report and
recommendation adopted, No. 13-14615, 2015 WL 519166 (E.D. Mich. Feb. 9, 2015).
        Plaintiff’s shortcoming, however, once more is with the facts. Defendant has submitted
unrebutted evidence that Robinson and Oneida authorized Ms. Fox to pass the warranty to her
customers and that they in fact handled her customers’ warranty claims. Fox. Aff. ¶¶ 29-35, 69;



                                                    9
Case: 2:20-cv-02043-JLG-EPD Doc #: 36 Filed: 08/10/20 Page: 10 of 10 PAGEID #: 668



Montalbano Aff. ¶¶ 16-19. Thus the product she would now resell from her inventory would be
identical to what she purchased from Robinson and Oneida.
        Accordingly, the court finds that plaintiff has failed to establish a likelihood of success in
overcoming the defense of the first sale doctrine.
        B.      Irreparable Injury
        The court further finds that plaintiff is not likely to suffer an irreparable injury absent an
injunction. Plaintiff has not established that Ms. Fox is selling non-genuine or inferior goods.
Defendant, in contrast, has shown that she is selling OENIDA flatware in a manner consistent with
how Oneida and Robinson authorized her to resell the product.
        Plaintiff also contends that defendant has engaged in false advertising by using the phrase
“Authorized Oneida Retailer” in connection with her online marketing and sales. However, the court
finds that plaintiff is not likely to suffer irreparable injury related to this allegation because Ms. Fox
removed all references to being an “Authorized Oneida Retailer” prior to the filing of the lawsuit.
Fox. Aff. ¶¶ 81-82. The only examples offered by plaintiff of Ms. Fox using the phrase occurred
before the filing of the suit. Eichhorn Decl. ¶¶ 19-20; Docs. 11-10, 11-11.
        C.      Other Factors
        Finally, the court finds that granting preliminary injunctive relief would harm defendant and
not serve the public interest because an injunction would bar Ms. Fox from selling her lawfully-
obtained goods and have an anti-competitive effect on the marketplace.

IV.     Conclusion
        Accordingly, plaintiff’s motion for a preliminary injunction (doc. 11) is DENIED.




                                                                 s/ James L. Graham
                                                                 JAMES L. GRAHAM
                                                                 United States District Judge
DATE: August 10, 2020




                                                     10
